Citation Nr: 0719937	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted for a 
claim for service connection for cause of death, and if so, 
whether it should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's two sons




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of whether service connection is warranted for 
cause of death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed Board decision in December 1999 denied 
service connection for cause of death.

2.  Evidence received since the December 1999 Board decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for cause of death.  38 U.S.C.A. §§ 5108, 
7105(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the appellant's application to 
reopen her claim with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2003).  Given the favorable outcome as noted above, no 
conceivable prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


a. Whether New and Material evidence was submitted:

By a decision dated December 1999, the Board denied the 
appellant's claim for entitlement to service connection for 
cause of death.  The appellant did not appeal this decision.  
Therefore, the December 1999 decision is a final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the December 1999 final 
decision included the veteran's service medical records, 
service personnel records, the death certificate, the 
accident report, an autopsy report and a hearing transcript.

In September 2003, the appellant submitted a request to 
reopen her claim for entitlement to service connection for 
cause of death.  The evidence submitted since the December 
1999 final decision includes a February 2007 letter by the 
Medical Examiner indicating that alcohol levels produced 
during decomposition can vary from 0.05 to 0.10.  This 
information raises the question as to the role that alcohol 
had on the veteran's death.  Medical text articles were also 
submitted regarding increased alcohol levels in decomposed 
bodies.  The veteran's autopsy report reveals that his body 
had began to decompose.

The evidence of record prior to the December 1999 decision 
did not include evidence suggesting that alcohol may not have 
been the proximate cause of the veteran's death.  These 
records were not available to the Board prior to their 
December 1999 decision and bear directly and substantially 
upon the issue for consideration.  Accordingly, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for cause of death is 
granted.  


REMAND

A February 1990 VA hospitalization summary report shows the 
veteran was diagnosed with squamous cell carcinoma of the 
right supraglottic larynx.  The examiner noted the veteran 
had been admitted on February 1, 1990, and underwent a CT 
scan of the neck, which revealed the right jugulodigastric 
node and local invasion of the soft tissues.  He subsequently 
underwent a total laryngectomy and right functional node 
dissection with left jugular node sampling.

Service connection for residuals of asbestos exposure, 
laryngectomy for carcinoma of the vocal cords, head, and neck 
area was granted in a May 1991 rating decision and assigned a 
100 percent evaluation, effective February 6, 1990, which 
evaluation remained until the veteran's death in May 1998.  
The veteran's certificate of death showed the cause of death 
was by drowning.

The Board notes that the veteran's death was the result of a 
boating accident, where the veteran was driving a boat, hit a 
concrete abandoned railroad trestle and was thrown from the 
boat into the water.  An August 1998 Administrative Decision 
determined that the veteran's death was due to willful 
misconduct.  Service connection for cause of the veteran's 
death was denied based on that opinion in a December 1999 
Board decision.  

In the February 2007 hearing, the appellants testified that 
but for the veteran's tracheotomy, the fall from the boat 
into the water would not have killed the veteran.  Rather, 
the veteran would have swum back to the boat and climbed back 
onboard.  Additionally, the veteran's family members in the 
February 2007 hearing testified that the spot where the 
accident occurred was a dangerous area and that other fatal, 
non-alcohol related accidents had occurred in the area.  
 
The veteran's death certificate, dated May 1998, lists the 
immediate cause of death as drowning.  It does not list any 
underlying causes.  The autopsy report, dated June 1998, 
specifically determined that the cause of the veteran's death 
was "Drowning due to an airboat accident."  The manner of 
death was "Accident".  His blood alcohol level (BAL) was 
noted to be 0.19.

Also of record is a copy of a Florida Boating Accident 
Investigation.  A brief summary of the accident report notes 
that the veteran was operating an airboat, with two 
additional occupants on board.  The report noted that the 
boat was cruising at about "20 [miles per hour]", that the 
visibility was dusk, and that the veteran was using the 
reflection on the water to navigate, as no spotlight or 
headlamp was on board.  Another occupant of the vehicle noted 
that the veteran was headed for a concrete pier of an 
abandoned railroad trestle, and signaled for the veteran to 
turn.  The veteran apparently was not able to turn the 
airboat in time, as it stuck the pier with a glancing blow.  
The report notes that the veteran and "occupant 2" were 
ejected into the water, while "occupant 1" fell from his seat 
but remained on board.  The report also noted that the 
veteran was "Disabled & tracheotomy" that the veteran's 
death was by drowning, and that alcohol was involved.  It was 
also noted that his BAL was 0.19 percent.  The narrative 
section of the report states that the veteran could not swim 
due to his tracheostomy, and that while "occupant 2" tried to 
hold him up in the water and swim to shore, that he could not 
make it and let go.  In conclusion, the contributing factors 
were listed as:

1. Operator's toxicology results show a BAC of 19.gm%.  
Occupants state that he had been consuming beer for some 
period of time before the accident occurred.

2. V-1 was traveling at approximately 20 M.P.H. in poor 
visibility, with no spotlight or headlamp on board.

3. The veteran had a tracheostomy, and because he could not 
find a P.F.D. that would keep his stoma above the water's 
surface, he was not wearing one at the time of the accident.  
Autopsy results state the cause of death as drowning.

4. This was the first type of airboat the veteran had owned.  
He was inexperienced in this type of vessel.

It was also noted that the veteran had violated two 
navigation rules, Rule 5, the look-out rule, and Rule 6, the 
safe speed rule.

That report concluded that alcohol use, excessive speed and 
"no proper look-out" were factors that contributed to the 
accident.  The weather was reportedly clear, the visibility 
was recorded as dusk, the weather conditions were reportedly 
calm, and the wind was light.  There was a strong river 
current.

The case turns on whether the veteran's death was caused by 
willful misconduct or by his service-connected tracheotomy.  
As stated above, the Board notes that the veteran's BAL upon 
autopsy was 0.19.  Additionally, witnesses noted that he had 
been "consuming beer for some period of time before the 
accident occurred."

However, a February 2007 letter by a Medical Examiner 
indicated that as part of postmortem decomposition, alcohol 
is produced by bacteria.  The letter further stated that 
alcohol levels naturally fluctuate between 0.05 and 0.1 
gm/dl.  This variation of post-mortem alcohol levels 
suggested by the examiner raises a medical question as to the 
veteran's alcohol level at the time of the accident and thus 
whether or not the veteran was intoxicated at the time of 
death.  Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Additionally, notice which is consistent with 38 U.S.C.A. 
§ 5103(a) should be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the appellant's claim 
of service connection for the cause of 
the veteran's death, send her and her 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim."  Notify the 
claimant of the information and evidence 
necessary to assign an effective date in 
the event that the claim is granted.

2.  Send the claims file to a VA medical 
examiner or any other appropriate 
specialist to determine the impact that 
the veteran's decomposing body had on his 
blood alcohol level of .19.  In 
addressing this question, the physician 
should comment on the February 2007 
statement from S.C. Cogswell, M.D., as 
well as the medical articles regarding 
blood alcohol levels and a body 
decomposing.  After reviewing the claims 
file, including the February 2007 medical 
examiner's statement and the medical 
articles, the physician should 1) give an 
opinion as to whether the veteran was 
intoxicated at the time of his death.  
The physician should also 2) discuss the 
type of impairment that someone would 
have with a blood alcohol level which is 
equivalent to what the veteran had at the 
time of his death.  If intoxication is 
found, the physician should 3) give a 
medical opinion as to whether such 
intoxication was the immediate or 
proximate cause of the boating accident, 
which in turn led to the veteran's death.  

If it is determined that intoxication 
was not the proximate and immediate 
cause of the boating accident which led 
to the veteran's death, an opinion 
should be obtained as to whether the 
veteran's death by drowning was at 
least as likely as not (50% probability 
or more) the result of the veteran's 
service-connected tracheotomy.  In 
providing the opinion, the physician 
should determine if the veteran's 
service connected tracheotomy was the 
principle or a contributory cause of 
his death.  If the examiner determines 
the service connected disability was 
not the primary cause of death, the 
examiner should consider whether the 
service-connected tracheotomy was the 
contributory cause of death, i.e., 1) 
whether the veteran's tracheotomy 
contributed substantially or materially 
to the death; 2) that is combined to 
cause death; or 3) that is aided or 
lent assistance to the production of 
death.  

All opinions should be made after a 
careful analysis of all the facts and 
circumstances surrounding the death, 
including the autopsy reports.  A 
detailed reason and basis for all 
conclusions should be provided.  

3.  After the foregoing, the AMC should 
readjudicate the appellant's claim and 
if the determination is adverse to the 
appellant, both her and her 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


